     Case 21-60078     Doc 35   Filed 05/24/21 Entered 05/24/21 14:35:27            Desc Main
                                 Document     Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA
                       LYNCHBURG DIVISION AT CHARLOTTESVILLE

IN RE:                                              )
                                                    )       Chapter 7
KATHY JEAN CAMPBELL,                                )       Case Number 21-60078
                                                    )
         Debtors.                                   )
                                                    )
JOHN P. FITZGERALD, III,                            )
Acting United States Trustee For Region Four,       )
                                                    )
         Movant,                                    )
                                                    )
v.                                                  )
                                                    )
KATHY JEAN CAMPBELL,                                )
                                                    )
         Respondent.                                )

                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that the United States Trustee has filed a Motion To Dismiss
Case For Abuse (the “Motion”). A preliminary hearing on the Motion will be held on July 15,
2021 at 10:00 a.m. before the Honorable Rebecca B. Connelly.

       The preliminary hearing will be held via video on ZoomGov. You may access the hearing
using the following information: Meeting ID - 160 533 7670; URL - https://vawb-uscourts-
gov.zoomgov.com/j/1605337670.

         If you have questions about the hearing on this Motion, please review the Court’s website
at http://www.vawb.uscourts.gov/.

       If you do not want the Court to grant the relief requested in the motion, then,
pursuant to Local Rule 9013-1, you must file a response on or before 7 days prior to the
preliminary hearing. Absent a timely filed response, a proposed order will be tendered to
the Court dismissing the case and the Court may treat the motion as conceded and enter the
proposed order without the necessity of holding a hearing.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)




                                                1
  Case 21-60078      Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                 Document     Page 2 of 16



                        MOTION TO DISMISS CASE FOR ABUSE

       John P. Fitzgerald, III, Acting United States Trustee for Region Four (the “United States

Trustee”), by counsel, moves for the entry of an order dismissing the above-referenced Debtor’s

case pursuant to § 707(b)(1) of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”). In support of this motion, the United States Trustee respectfully states as

follows:

                                JURISDICTION AND VENUE

       1.     Jurisdiction is proper pursuant to 28 U.S.C. §§ 157 and 1334. The statutory

predicates for this motion are §§ 105(a), 707(b)(1) and (b)(3) of the Bankruptcy Code.

       2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                       BACKGROUND

       4.     Kathy Jean Campbell (“Ms. Campbell” or the “Debtor”) is an individual who filed

a voluntary petition for relief under chapter 13 of the Bankruptcy Code on January 20, 2021.

       5.     The petition states that the Debtor’s debts are primarily consumer debts.

       6.     The case was converted to chapter 7 on the Debtor’s request by Order entered on

February 12, 2021.

       7.     Debtor filed her schedules, statement of financial affairs and related documents on

February 16, 2021.

       8.     The Section 341 meeting of creditors in the Debtor’s chapter 7 case was held on

March 29, 2021.

       9.     The Debtor filed an Amended Schedule A/B and Schedule C on April 23, 2021.




                                                2
  Case 21-60078       Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27            Desc Main
                                  Document     Page 3 of 16



        10.    The primary new information disclosed in the amended schedules was regarding

two previously unscheduled assets: (1) owed but unpaid real estate commissions and (2) the

Debtor’s interest in an inheritance from her mother.

        11.    Owed but unpaid commissions were topics of questioning by a creditor at the

chapter 7 Section 341 meeting.

        12.    The petition, schedules, and statements filed by the Debtor pursuant to § 521 of the

Bankruptcy Code are incorporated by reference.

        13.    The United States Trustee has reviewed the Schedules, Statement of Financial

Affairs and the related documents filed by the Debtor in this case, has listened to the recording of

the Section 341 meeting, and has received and reviewed financial information from the Debtor.

        14.    The Debtor lives in Culpeper County, Virginia.

        15.    The Debtor does not own any real estate.

        16.    The Debtor is a Virginia licensed real estate broker.

        17.    The address listed on the Debtor’s real estate licensing documents is the home

address listed on her bankruptcy petition.

        18.    Debtor is or was the 100% owner of Settle Down Real Estate, LLC.

        19.    According to State Corporation Commission records, Settle Down Real Estate,

LLC’s corporate existence was terminated as of September 30, 2020 for failure to pay registration

fees.

        20.    The Debtor’s household consists of herself and her 13-year-old minor child.

        21.    The Debtor has two sources of income.          She is a member of the Board of

Supervisors of Culpeper County and receives a salary for that position. She also is the owner or

former owner of Settle Down Real Estate, LLC and currently operates a sole proprietorship real



                                                 3
  Case 21-60078        Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                   Document     Page 4 of 16



estate business under the names “Settle Down Real Estate,” “Settle Down with Kathy Campbell”

and perhaps other names. Based on information available to the United States Trustee, the

Debtor’s primary source of income is commissions payable to her for her work on real estate

transactions as part of her real estate brokerage business.

       22.     The address listed on the Debtor’s business Facebook page is the home address

listed on her bankruptcy petition.

       23.     At the chapter 7 Section 341 meeting the Debtor testified that she rented an office

space for her business and gave the same address for that office space as the home address listed

on her bankruptcy petition.

       24.     As the 100% owner of Settle Down Real Estate, LLC and/or her sole proprietorship

the Debtor is in sole charge of her real estate business.

       25.     For the purposes of Official Form 22A-1 (Official Forms 22A-1 and 22A-2 are

collectively referred to as the “Means Test”), the Debtor has a household size of 2 persons, herself

and her minor child.

       26.     From July 1, 2020 to December 31, 2020 is the applicable period for calculating

the Debtor’s current monthly income under § 707(b) of the Bankruptcy Code (the “CMI Period”).

       27.     The applicable Median Family Income as defined in § 101(39A) of the Bankruptcy

Code for her household size in the Debtor’s case is $81,900.00 per annum.

       28.     The United States Trustee did not file a statement of presumed abuse under 11

U.S.C. § 704(b)(1) and, accordingly, the United States Trustee is not asserting a claim under 11

U.S.C. § 707(b)(2).




                                                  4
  Case 21-60078       Doc 35    Filed 05/24/21 Entered 05/24/21 14:35:27            Desc Main
                                 Document     Page 5 of 16



       29.     Debtor’s schedules disclose two sources of income: 1) salary from per position on

the Culpeper County Board of Supervisors, and; 2) income from the operation of her real estate

business.

       30.     On Schedule I filed February 16, 2021, the Debtor discloses monthly gross income

from her position on the Culpeper County Board of Supervisors on line 2 of $1,059.64. Also, on

Schedule I filed February 16, 2021, the Debtor discloses net income from her real estate business

on line 8a of $2,088.91.

       31.     The Debtor, through counsel, has provided counsel for the United States Trustee

income and expense statements from July 1, 2020 through January 31, 2021 for her real estate

business. This is one additional month (January of 2021) beyond the six-month CMI period (July

2020 through December 2020).

       32.     Counsel for the United States Trustee requested business income and expense

statements for the Debtor’s business for February and March of 2021 from counsel for the Debtor

on April 15, 2021. Debtor’s counsel responded on April 29, 2021 that those statements were being

prepared by the Debtor’s accountant and were not available. As of the date of this Motion, those

business income and expense statements still have not been provided.

       33.     Based on the income and expense statements provided to the United States Trustee,

during the CMI Period, the Debtor’s real estate business had gross income of $151,540.37 and

claimed total expenses of $135,388.19. That results in $12,533.43 in net income and an average

of $2,088.91 in net income over that six months.

       34.     The net income of the Debtor’s real estate business disclosed on Schedule I, line 8a

is the average net income for the six-month CMI Period.




                                                5
  Case 21-60078        Doc 35    Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                  Document     Page 6 of 16



       35.       Reporting net business income on Schedule I, line 8a based solely on income and

expenses from the CMI Period results in an inaccurate portrait of the Debtor’s financial condition.

Including the month after the close of the CMI Period substantially increases the Debtor’s net

income from her business.

       36.       During the seven-month period ending January 31, 2021 (the CMI Period plus

January of 2021), based on the income and expense statements provided to the United States

Trustee, the Debtor’s business had gross income of $189,093.53 and claimed total expenses of

$150,100.06. That results in $35,374.72 in net income and an average of $5,053.53 per month in

net income over that seven months.

       37.       Adding the business income and expenses for January 2021 to the business income

and expenses from the CMI Period increases the Debtor’s monthly average net business income

from $2,088.91 to $5,053.53. That is an increase of $2,964.62 per month.

       38.       The Debtor’s business income and expense statements reveal a number of expenses

that are unexplained, for the benefit of the Debtor personally, unnecessary, excessive,

unreasonable, improper and/or not permitted by Internal Revenue Service rules.

       39.       The Debtor’s seven months of business income and expense statements include

certain average monthly payments that are unexplained as follows: $237.33 for “miscellaneous”

and $724.08 for “money orders.”

       40.       The Debtor’s seven months of business income and expense statements include an

average monthly payment of $74.06 for “personal.”

       41.       The Debtor’s seven months of business income and expense statements include an

average monthly payment of $1,913.71 for rent at a condominium development in Culpeper called

Water’s Place.



                                                6
  Case 21-60078        Doc 35    Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                  Document     Page 7 of 16



       42.     The United States Trustee asserts that after an opportunity for discovery the

evidence will likely show that the rent for Water’s Place is being paid for commercial real estate

that the Debtor and/or her business either does not use or does not need.

       43.     During the CMI Period Debtor’s business made at least two one-time payments as

follows: A) $15,223.89 in October 2020 for “Auto Purchase” and B) $2,050.00 in October 2020

for “Shed Purchase.”

       44.     These two one-time payments served to increase the Debtor’s business expenses

and consequently reduce her average monthly net income from her business. In fact, removing

these two one-time payments increases the Debtor’s business’ monthly net income by $2,467.70

per month to $7,521.23 per month, based on the seven months of business income and expense

statements ($2,467.70 + $5,053.53 = $7,521.23).

       45.     The Debtor’s seven months of business income and expense statements also include

an average monthly payment of $2,835.71 for rent for the house in which she lives and from which

she operates her business.

       46.     When the information from the seven months of business income and expense

statements and Schedule J are combined, it is apparent that the Debtor is engaged in excessive

spending in a number of categories as follows:

               A) Transportation – Total monthly spending - $2,320.43. Consists of $1,185.93 in

                   monthly average automobile expenses from the income and expense statements,

                   $1,040.00 from Schedule J, Line 12 and $94.50 in vehicle insurance from

                   Schedule J, Line 15c;

               B) Country Club/Entertainment – Total monthly spending - $706.06. Consists of

                   $656.06 in monthly average payments to a country club from the income and



                                                 7
Case 21-60078     Doc 35   Filed 05/24/21 Entered 05/24/21 14:35:27         Desc Main
                            Document     Page 8 of 16



            expense statements and $50.00 in entertainment expenses from Schedule J, Line

            12;

         C) Gifts – Total monthly spending of $339.90 based on monthly average expenses

            from the business income and expense statements;

         D) Food and housekeeping supplies – Total monthly spending $1.170.17. Consists

            of $370.17 in monthly average meals and entertainment expenses from the

            income and expense statements and $800.00 food and housekeeping supplies

            from Schedule J, Line 7;

         E) Repairs, renovations and maintenance – Total monthly spending of $2,726.12.

            Consists of $21.75 in monthly average repairs and maintenance expenses and

            $2,579.37 in monthly average repairs and renovations expenses, both from the

            business income and expense statements, and $125.00 in home maintenance,

            repair, etc. from Schedule J, Line 4c;

         F) Telephone, internet and cable – Total monthly spending of $1,449.31. Consists

            of $613.47 in monthly average telephone expenses and $200.84 in monthly

            average internet expenses, both from the business income and expense

            statements, and $635.00 in telephone, internet and cable from Schedule J, Line

            6c;

         G) Utilities – Total monthly spending of $722.66 – Consists of $322.66 in monthly

            average utilities from the business income and expense statements, $325.00 in

            electricity, heat and gas from Schedule J, Line 6a and $75.00 in water, sewer

            and garbage from Schedule J, Line 6b.




                                          8
  Case 21-60078        Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27            Desc Main
                                   Document     Page 9 of 16



        47.      The United States Trustee does not currently have sufficient information to

determine whether the Debtor is including the same expenses on both on the business income and

expense statements and on Schedule J. The United States Trustee intends to conduct discovery to

determine if the Debtor is engaged in such “double counting” of expenses.

        48.      The Debtor, through counsel, has provided counsel for the United States Trustee

bank statements for her personal and business accounts as follows:

 Name on Account                Bank           Last 4 Digits of        Dates of Statements
                                                Account No.           Provided to US Trustee

        Debtor              Oak View                  1950                 7/20/20 to 4/20/21
                           National Bank
  Settle Down Real           SunTrust                 5182           7/1/20 to 11/30/20 (account
     Estate LLC                                                     apparently closed on or about
                                                                              11/27/20)
  Settle Down Real          Sandy Spring              50-01              10/19/20 to 3/31/21
     Estate LLC                Bank



        49.      Based on a review of the Debtor’s bank statements, both business and personal, the

Debtor has and is engaged in excessive, unnecessary and unreasonable spending, both pre- and

post-petition, including (but not limited to) the following:

 Date         Account               Amount            Description             Comment
                                    Spent

 12/17/20     Sandy Spring          $372.75           The Picket Post,        Civil War artifact
              Bank (Business)                         Fredericksburg,         and relic store
                                                      Virginia
 12/22/20     Sandy Spring          $405.10           Le Monkey House,        Gift and apparel
              Bank (Business)                         Culpeper, Virginia      store
 12/24/20     Sandy Spring          $278.94           Pepperberries,          Gift and home décor
              Bank (Busines)                          Culpeper, Virginia      store
 12/25/20     Oak View              $204.99           ATM Withdrawal –        Address matches
              (Personal)                              Charles Town, West      that of the
                                                      Virginia                Hollywood Casino




                                                  9
Case 21-60078     Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27        Desc Main
                             Document      Page 10 of 16



12/25/20   Oak View           $204.99         ATM Withdrawal –       Address matches
           (Personal)                         Charles Town, West     that of the
                                              Virginia               Hollywood Casino
12/26/20   Oak View           $50.00          POS Debit – Ranson,    Nature of expense
           (Personal)                         West Virginia          unknown. Ranson,
                                                                     West Virginia
                                                                     borders the
                                                                     Hollywood Casino
12/28/20   Sandy Spring       $200.00         Star ATM Withdrawal    Address matches
           Bank (Business)                    – Charles Town, West   that of the
                                              Virginia               Hollywood Casino
1/8/21     Sandy Spring       $225.00         Kirby’s Prime Steak,   Located at the
           Bank (Business)                    Thackerville,          WinStar World
                                              Oklahoma               Casino
1/8/21     Sandy Spring       $170.53         Cracker Barrel,
           Bank (Business)                    Norman, Oklahoma
1/11/21    Sandy Spring       $235.88         Merchant Purchase,    Located at the
           Bank (Business)                    Quapaw, Oklahoma      Downstream Casino
                                                                    Resort
2/2/21     Sandy Spring       Four            Dick’s Sporting Goods Location unclear
           Bank (Business)    transactions
                              totaling
                              $282.06
2/4/21     Sandy Spring       $350.00         Piedmont Steakhouse,
           Bank (Business)                    Culpeper, Virginia
2/8/21     Sandy Spring       $150.53         The Pampered Chef
           Bank (Business)
2/8/21     Sandy Spring       $500.00         Inn at Willow Grove,   Per its website – “a
           Bank (Business)                    Orange, Virginia       luxurious boutique
                                                                     hotel” with a
                                                                     “Forbes Travel
                                                                     Guide Four Star-
                                                                     rated restaurant.”
2/19/21    Sandy Spring       Two             Grill 309, Culpeper,
           Bank (Business)    transactions    Virginia
                              totaling
                              $300.00
2/23/21    Sandy Spring       $371.60         The Pampered Chef
           Bank (Business)
3/1/21     Sandy Spring       $1,124.97       Travelocity            It is unclear exactly
           Bank (Business)                                           what this is for, but
                                                                     United States
                                                                     Trustee believes it to
                                                                     be the hotel expense
                                                                     for Debtor’s trip to
                                                                     Las Vegas, Nevada

                                             10
    Case 21-60078      Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27          Desc Main
                                  Document      Page 11 of 16



                                                                           at the end of March,
                                                                           2021.
    3/8/21      Sandy Spring        Four            The Pampered Chef
                Bank (Business)     transactions
                                    totaling
                                    $436.26
    3/8/21      Sandy Spring        $280.20         Shawns Smokehouse      Location unclear.
                Bank (Business)                     BBQ                    Either Culpeper,
                                                                           Warrenton or
                                                                           Fredericksburg,
                                                                           Virginia
    3/30/21     Sandy Spring        $300.00         ATM Withdrawal –       Address matches
                Bank (Business)                     Las Vegas, Nevada      that of the Paris Las
                                                                           Vegas Hotel and
                                                                           Casino 1
    3/31/21     Oak View            Two             Topgolf, Las Vegas,    Located at the MGM
                (Personal)          transactions    Nevada                 Grand Las Vegas
                                    totaling                               Hotel & Casino. Per
                                    $287.85                                MGM’s website the
                                                                           “Topgolf
                                                                           Experience”
                                                                           includes 4 levels,
                                                                           featuring live
                                                                           entertainment, five
                                                                           bars and 120 climate
                                                                           controlled “hitting
                                                                           bays.”
    3/31/21     Oak View            $509.99         ATM Withdrawal –       Address matches
                (Personal)                          Las Vegas, Nevada      that of the Paris Las
                                                                           Vegas Hotel and
                                                                           Casino
    4/1/21      Oak View            $125.85     POS debit - Paris Las
                (Personal)                      Vegas Casino, Las
                                                Vegas, Nevada
    4/15/21     Oak View            Two ATM ATM Withdrawals –              Address matches
                (Personal)          withdrawals Charles Town, West         that of the
                                    totaling    Virginia                   Hollywood Casino
                                    $249.98
    4/15/21     Oak View            $243.25     ATM withdrawal --          Address matches
                (Personal)                      Berryville, Virginia       that of a gas station
                                                                           located
                                                                           approximately 20
                                                                           minutes from the
                                                                           Hollywood Casino

1
    This withdrawal was made the day after the chapter 7 Section 341 meeting.
                                                   11
  Case 21-60078       Doc 35      Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                  Document      Page 12 of 16



 4/15/21      Oak View             $400.00         ATM withdrawal --         Address matches
              (Personal)                           Charles Town, West        that of a Sheetz
                                                   Virginia                  located just outside
                                                                             the Hollywood
                                                                             Casino


       50.     The unreasonable, unnecessary and excessive spending detailed above does not

include all of Debtor’s travel expenses. The Debtor’s bank statements in the possession of the

United States Trustee reflect that the Debtor spent $1,393.55 in airfare alone.

       51.     Based on a review of the Debtor’s business income and expense statements and the

bank statements, it does not appear that the Debtor maintains much, if any, separation between her

business and personal finances.

       52.     For example, in addition to the transactions alleged above, the Sandy Spring Bank

statements, in the name of the Debtor’s LLC, reflect a payment in December of 2021 of over

$500.00 to LabCorp, a payment in February of 2021 of over $2,800.00 to a dentist and a payment

in March of 2021 of $39.99 to Ancestry.com.

       53.     The Debtor continues to use a bank account in the name of “Settle Down Real

Estate LLC” despite the fact that that legal entity’s existence was terminated in September of 2020.

       54.     The United States Trustee asserts that after an opportunity for discovery the

evidence will likely show that the Debtor has improperly inflated her business expenses and,

therefore, improperly decreased the net income from her business.

       55.     The United States Trustee asserts that after an opportunity for discovery the

evidence will likely show that the Debtor has claimed business expenses not permitted by Internal

Revenue Service rules.

       56.     The United States Trustee asserts that after an opportunity for discovery the

evidence will likely show that had she not improperly inflated her business expenses and not

                                                12
  Case 21-60078       Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27           Desc Main
                                 Document      Page 13 of 16



claimed business expenses not permitted by Internal Revenue Service rules, the Debtor’s Median

Family Income would have exceeded the applicable Median Family Income as defined in §

101(39A) of the Bankruptcy Code for her household size.

       57.     The Debtor filed Schedule E/F on February 16, 2021. Schedule E/F discloses

$10,277.44 in priority debt, including $7,672.64 in tax debt and $2,604.80 in unpaid tolls.

       58.     Schedule E/F also discloses $138,575.55 in general unsecured debt, including

$41,297.76 in unpaid judgments and $15,153.46 in credit card debt.

       59.     The Debtor is employed and earning a relatively high income, especially after

improper business expenses are discounted and/or properly attributed.

       60.     Both prior to and immediately after the filing of this case the Debtor has engaged

in excessive, unreasonable and unnecessary spending, including gambling, country club fees,

expensive meals, stays at luxury hotels, travel, expensive and unnecessary entertainment, and

purchases of expensive and unnecessary personal property.

       61.     Based on her income, her budget, her claimed business expenses and her actual

spending habits, the Debtor could make substantial payments to her creditors whether in or out of

bankruptcy by eliminating excessive, unreasonable and unnecessary expenses.

       62.     While it does appear that the Debtor filed bankruptcy due to creditor collection

activity, the Debtor did not file bankruptcy because of sudden illness, calamity, disability or

unemployment.




                                      BASIS FOR RELIEF

Granting The Debtor A Discharge Would Be An Abuse Of Chapter 7 Of The Bankruptcy Code
Pursuant to 11 U.S.C. § 707(b)(3).


                                                13
  Case 21-60078       Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27             Desc Main
                                 Document      Page 14 of 16




       63.     Section 707(b)(3) of the Bankruptcy Code states:

               In considering under paragraph (1) whether the granting of relief would be an
               abuse of the provisions of this chapter in a case in which the presumption in
               subparagraph (A)(i) of such paragraph does not arise or is rebutted, the court shall
               consider—

                       (A) whether the debtor filed the petition in bad faith; or
                       (B) the totality of the circumstances (including whether the debtor seeks to
                       reject a personal services contract and the financial need for such rejection
                       as sought by the debtor) of the debtor’s financial situation demonstrates
                       abuse.

       64.     The totality of the circumstances of the Debtor’s financial situation demonstrates

that it would be an abuse of the provisions of chapter 7 of the Bankruptcy Code for the Debtor to

receive a chapter 7 discharge. By way of example and not limitation, the Debtor: (i) has the ability

to fund a substantial distribution to the Debtor’s general unsecured creditors; (ii) is claiming

excessive and/or improper expenses on Schedule J; (iii) has the ability to repay a substantial

portion of the scheduled unsecured creditors’ claims in a chapter 13 plan by eliminating

unreasonable, excessive and/or unnecessary expenses; (iv) is, given her financial circumstances,

engaged in unreasonable, excessive and unnecessary spending, including gambling, country club

fees, expensive meals, stays at luxury hotels, travel, entertainment, and purchases of personal

property; (v) has a well-paying source of income; (vi) has claimed improper business expenses

with the result, and perhaps the intent, of showing a lower net income than she actually has; (vii)

has conflated her personal and business spending, with the result, and perhaps the intent, of

obfuscating her true financial condition; (viii) likely, after removal of the improper, unreasonable,

excessive and unnecessary business expenses, has an income that exceeds the Median Family

Income applicable to her case; (ix) did not file this case because of any sudden illness, calamity,

disability or unemployment; (x) has an unnecessary, excessive and unreasonable budget, including


                                                 14
  Case 21-60078        Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27               Desc Main
                                  Document      Page 15 of 16



her claimed business expenses; (xi) has on file Schedules, a statement of current income and has

provided business income and expense statements do not reasonably and accurately reflect her true

financial condition; (xi) did not file her petition in good faith; (xii) is seeking to use bankruptcy to

take unfair advantage of her creditors. Viewed under the totality of the circumstances of the

Debtor’s financial situation, the Court should dismiss the Debtor’s case unless she voluntarily

converts her case to one under either chapter 11 or 13 of the Bankruptcy Code.

        65.     The United States Trustee reserves the right to alter or amend the allegations

contained in this motion as more information becomes available.

        WHEREFORE, the United States Trustee, by counsel, respectfully requests the entry of an

order dismissing the Debtor’s case pursuant to § 707(b)(1) of the Bankruptcy Code unless the

Debtor voluntarily converts her case.

Date: May 24, 2020                             Respectfully submitted,

                                               John P. Fitzgerald, Acting United
                                               States Trustee for Region Four

                                                By: /s/ B. Webb King


Office of The United States Trustee
B. Webb King, Trial Attorney
VSB # 47044
210 First Street, Suite 505
Roanoke, Virginia 24011
540-857-2838
webb.king@usdoj.gov




                                                  15
  Case 21-60078       Doc 35     Filed 05/24/21 Entered 05/24/21 14:35:27            Desc Main
                                 Document      Page 16 of 16



                                CERTIFICATE OF SERVICE


         I certify that on May 24, 2021, I electronically filed the foregoing with the United States
Bankruptcy Court for the Western District of Virginia which caused electronic notifications of
filing to be served on all registered users of the CM/ECF System that have appeared in this case,
including counsel for the Debtor. On this same date, I mailed a copy by first class mail to:

 Kathy Jean Campbell                               Ronald Aiani, Esq.
 306 South East Street                             86 East Lee St.
 Culpeper, Virginia 22701                          Warrenton, Virginia 20186


                                              /s/ B. Webb King




                                                16
